


116 HR 9052 IH: Preventing a Patronage System Act
U.S. House of Representatives
2020-12-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 9052
IN THE HOUSE OF REPRESENTATIVES

December 28, 2020
Mr. Connolly introduced the following bill; which was referred to the Committee on Oversight and Reform

A BILL
To impose limits on excepting competitive service positions from the competitive service, and for other purposes.


1.Short titleThis Act may be cited as the Preventing a Patronage System Act or the PPS Act.  2.Limitations on exception of competitive service positions (a)In generalNo position in the competitive service (as defined under section 2102 of title 5, United States Code) may be excepted from the competitive service unless such position is placed—
(1)in any of the schedules A through E as described in section 6.2 of title 5, Code of Federal Regulations, as in effect on September 30, 2020; and (2)under the terms and conditions under part 6 of such title as in effect on such date.
(b)Subsequent transfersNo position in the excepted service (as defined under section 2103 of title 5, United States Code) may be placed in any schedule other than a schedule described in subsection (a)(1).  